Citation Nr: 1712105	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  15-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a left hip condition. 

3. Entitlement to service connection for a right hip condition.

4. Entitlement to service connection for a left shoulder condition.

5. Entitlement to service connection for a right shoulder condition.

6. Entitlement to service connection for a right knee condition. 

7. Entitlement to service connection for prostate cancer, secondary to radiation exposure. 

8. Entitlement to service connection for colon cancer, secondary to radiation exposure.

9. Entitlement to service connection for a kidney condition, to include as secondary to radiation exposure or contaminated water at Camp Lejeune. 

10. Entitlement to service connection for a bladder condition, to include as secondary to radiation exposure or contaminated water at Camp Lejeune.

11. Entitlement to service connection for hypertension, to include as secondary to the service-connected anxiety disorder. 

12. Entitlement to service connection for a head injury from dizziness. 

13. Entitlement to service connection for headaches, to include as secondary to hypertension and the service-connected hearing loss.

14. Entitlement to service connection for depression. 

15. Entitlement to an effective date prior to October 26, 2012 for the grant of service connection for left hand scar.  

16. Entitlement to an effective date prior to October 26, 2012 for the grant of service connection for left knee arthritis.  

17. Entitlement to an effective date prior to May 8, 2013 for the grant of service connection for unspecified anxiety disorder.  

18. Entitlement to a compensable initial rating for a left hand scar.

19. Entitlement to an initial rating in excess of 10 percent for left knee arthritis.

20. Entitlement to an initial rating in excess of 50 percent for an unspecified anxiety disorder.

21. Entitlement to a total disability rating based on individual unemployability (TDIU). 
REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1957 to August 1959.  He also service in the Marine Corps Reserve from 1953 to September 1957. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2012, September 2014, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The issues of service connection for back, left hip, right hip, left shoulder, right shoulder, right knee, colon cancer, prostate cancer, kidney, bladder, hypertension, headaches, and head injury conditions and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran has not validly been diagnosed with depression during any period on appeal.

2. The Veteran's left hand burn scar is well-healed, linear, stable, painless, and two centimeters in length. 

3. The Veteran's left knee condition is manifested by flexion to, at worst, 110 degrees, complaints of chronic pain, and difficulty standing or walking for prolonged periods, but with no limitations of extension or instability/subluxation.

4. The Veteran's anxiety is manifested by chronic sleep impairment, difficulty establishing and maintaining relationships, difficulties adapting to a work like setting, mild memory impairment, and panic attacks, but not intermittently illogical speech, impaired impulse control, suicidal or homicidal ideation, spatial disorientation, or near-continuous panic attacks, or comparable symptoms. 

5. The Veteran first filed claims for his left knee and left hand disabilities on October 26, 2012 and a claim for his anxiety disorder on May 8, 2013.


CONCLUSIONS OF LAW

1. The criteria for service connection for depression have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. The criteria for a compensable rating for the left hand scar have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7805 (2016).

3. The criteria for a rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2016).

4. The criteria for a rating in excess of 50 percent for the anxiety disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9413 (2016).

5. The criteria for an effective date prior to October 26, 2012 for the grant of service connection for a left hand scar have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2016).

6. The criteria for an effective date prior to October 26, 2012 for the grant of service connection for left knee arthritis have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2016).

7. The criteria for an effective date prior to May 8, 2013 for the grant of service connection for unspecified anxiety disorder have not been met.  38 U.S.C.A. §§ 5110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Depression

The Veteran seeks service connection for a depressive disorder.  The Board finds, however, that the evidence does not show a valid diagnosis of a depressive disorder during any period on appeal. 

The Veteran's Army treatment records are associated with the claims file.  A psychiatric evaluation shows a schizoid personality diagnosis.  He was also treated for headaches, chest pain, and insomnia in service.  VA medical records are associated with the claims file and show negative depression screenings in November 2010, March 2013, and July 2014.  

A letter dated September 23, 2014 from Dr. Alex Hsu to the Veteran's former employer indicated, in pertinent part, that the Veteran had depression.

The Veteran reported in an April 2015 private mental health assessment, discussed in more detail below, that he has never received formal mental health treatment for his anxiety disorder. 

The Veteran was afforded a VA mental disorders examination in July 2014 and reported symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, disturbances of motivation and mood, and difficulty adapting to stressful circumstances, including work or a work like setting.  Suicidal and homicidal ideations were not reported.  The examiner noted that he was cooperative, kind, polite, goal-directed, logical, and coherent, and had euthymic mood and congruent affect.  The examiner determined that the Veteran's anxiety results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by medications.  After examination and review of VA and service treatment records, she diagnosed the Veteran with an unspecified anxiety disorder and specified that he does not have a depressive disorder. 

The Veteran submitted a mental disorders disability benefits questionnaire, completed by a private psychiatrist in April 2015.  He reported symptoms such as anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, excessive worry, difficulty establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work like setting.  The Veteran also stated that he experiences "tightness" in the back of his head when he feels particularly anxious.  Suicidal and homicidal ideations were denied.  He has a good relationship with his wife, to whom he has been married for 55 years, and his two adult children.  A mental status examination revealed normal judgment and insight, orientation to place, person, and time, and slightly impaired long-term and short-term memory.  She diagnosed the Veteran with unspecified anxiety disorder that caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood and rendered him unemployable.  She indicated that the Veteran does not have another mental health disorder.  

The Board thus finds that the Veteran does not have a valid diagnosis of a depressive disorder.  The only medical evidence suggesting he has a depressive disorder is the September 23, 2014 letter from Dr. Hsu.  This is not a valid diagnosis of depression, however.  First, Dr. Hsu is an internal medicine doctor.  The conclusions of the 2014 VA examiner and the 2015 private examiner described above carry far more weight, as they were made by mental health professionals.   Those individuals determined the Veteran has an anxiety disorder only.  Second, Dr. Hsu provided no support for the diagnosis of depression.  The letter details several other medical conditions and then in its conclusion merely states he has depression.  A bare conclusion, even by a medical professional, without any supporting rationale is not persuasive evidence.  

As for the Veteran's own contentions that he has a depressive disorder, this is not competent evidence.  While he is competent to attest to his mental health symptoms, the mental health diagnosis must conform to DSM-5.  See 38 C.F.R. § 4.125.  To the extent the Veteran experiences depression-like symptoms, all reported mental health symptoms were considered by the mental health professionals when providing a diagnoses, and neither of them concluded a separate and distinct depressive disorder exists.  Again, Dr. Hsu is not a mental health professional.


Accordingly, the claim for service connection for depression is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Disability Ratings in General 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability rating,   38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.


Initial Rating for the Left Hand Scar

The Veteran contends that he is entitled to a compensable initial rating for his left hand scar, caused by a burn in service, which is rated under Diagnostic Code 7805.  Diagnostic Code 7805 provides that other scars (not otherwise considered under Diagnostic Codes 7800-7804) are to be evaluated based on any disabling effects under an appropriate diagnostic code.  See 38 C.F.R. § 4.118. 

Diagnostic Code 7801 contemplates burn scars or scars due to other causes, not of the head, face, or neck, which are deep and nonlinear.  A 10 percent rating is provided when the area or areas of the scarring encompass at least six square inches but less than 12 square inches.  Note (1) defines a deep scar as one that is associated with underlying soft tissue damage.  Id.

Diagnostic Code 7802 contemplates burn scars or scars due to other causes, not of the head, face, or neck, which are superficial and nonlinear.  A 10 percent rating is provided when the area or areas of the scarring encompass 144 square inches or greater.  Id.

Diagnostic Code 7804 contemplates superficial scars that are unstable or painful. 38 C.F.R. § 4.118.  A superficial scar is one not associated with underlying soft tissue damage.  One or two scars that are unstable or painful are rated at 10 percent.  Id.  

The Veteran underwent a scars examination in July 2014 to assess the severity of his left hand scar.  A physical examination revealed that the scar was located on the left thumb and was linear, well-healed, stable, and two centimeters long.  The examiner reported that the scar was not painful and did not produce any limitation of function.  

Based on this evidence, the Board finds that the Veteran's scar is not entitled to a compensable rating.  Because the scar is linear, stable, and does not cause pain or limitation of function, a compensable rating is not warranted under any relevant diagnostic code.  The Veteran has merely appealed the assignment of a noncompensable rating, but has provided no specific allegations as to why the condition warrants a compensable rating.  There is no medical evidence that contradicts the July 2014 VA examination.  Accordingly, the Veteran's claim for a compensable rating for the left hand scar is denied.  

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Veteran's scar is manifested by a linear, well-healed, stable scar that is two centimeters in length on the left thumb.  The Board finds that a referral for an extraschedular rating is not warranted, however, as these signs and symptoms are specifically contemplated by the rating schedule, and the scar causes no functional limitation.  38 C.F.R. § 4.118.  To the extent that the Veteran is alleging unemployability due to his service-connected disability, that issue is being addressed below.  The Board thus finds that neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).  

Initial Rating for the Left Knee Disability

The Veteran contends that he is entitled to an initial rating in excess of 10 percent for his left knee disability, which is rated under Diagnostic Codes 5003-5260.  

Diagnostic Code 5003 provides ratings for degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Here, the appropriate diagnostic code is Diagnotic Code 5260 for limitation of flexion of the leg.  Under Diagnostic Code 5260, the ratings are assigned as follows: flexion to 45 degrees (10 percent); flexion to 30 degrees (20 percent); and flexion to 15 degrees (30 percent).  

Under Diagnostic Code 5261, for limitation of extension of the leg, the ratings are assigned as follows: extension to 10 degrees (10 percent); extension to 15 degrees (20 percent); extension to 20 degrees (30 percent); extension 30 degrees (40 percent); and extension to 45 degrees (50 percent).

The Veteran was afforded a VA examination in July 2014 to assess the severity of his left knee disability.  He reported symptoms of pain, swelling, and giving way and indicated that he uses a brace and cane occasionally.  He also reported flare-ups, during which time it is difficult for him to walk, and functional loss caused by less movement than normal, disturbance of locomotion, pain with movement, and interference with sitting.  Initial range of motion testing showed flexion to 110 degrees with pain and normal extension.  There was no additional limitation of motion after repetitive use testing.  Muscle strength and stability testing produced normal results, and diagnostic testing showed no evidence of patellar subluxation.  The examiner concluded that the Veteran's left knee disability affects his ability to work because it causes difficulty with prolonged sitting. 

In May 2015, the Veteran was afforded a second VA knee conditions examination.  He reported experiencing daily pain, difficulty walking or standing for prolonged periods, and flare-ups triggered by repetitive use that caused loss of function and endurance due to pain.  Initial range of motion testing showed flexion to 115 degrees with pain and normal extension.  There was evidence of pain with weight bearing but no additional limitation of motion after repetitive use testing.  The examiner was unable to determine how much functional loss would be caused by a flare-up in terms of range of motion loss because the Veteran was not experiencing a flare-up during the examination.  Muscle strength and stability testing produced normal results, and there was no evidence of muscle atrophy or ankylosis.  The examiner concluded that the Veteran's left knee disability affects his ability to work in any position that requires standing or walking longer than 30 minutes.

VA and private medical records show complaints of chronic knee pain.  Private medical evidence from Dr. Glenn Sharfin dated July 2012 to October 2014 notes a diagnosis of left knee internal derangement.  In November 2012 and January 2013, the Veteran's private orthopedist conducted a physical examination which showed flexion to 135 degrees and normal stability results.  In November 2012, there was also some joint effusion and tenderness over the medial joint line present.  

In consideration of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left knee disability.  The Veteran's flexion is limited to 110 degrees, at worst, including the extent to which pain limits range of motion.  Accordingly, a 20 percent rating under Diagnostic Code 5260 is not warranted.  As there is no limitation of extension shown, consideration of a separate rating under Diagnostic Code 5261 is not warranted.  There is also no evidence of instability or subluxation, so consideration of a separate rating under Diagnostic Code 5257 is not warranted.  

The Board also considered whether the Veteran is entitled to a higher rating due to functional impairment under the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, 8 Vet. App. at 206-07.  While the Veteran experiences chronic knee pain, the Veteran's knee pain does not produce functional loss that is manifested by adequate evidence of disabling pathology for a rating in excess of 10 percent.  See 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Specifically, the Veteran's flexion is limited to 110 degrees, at worst, and there is no evidence that the Veteran's symptoms produce functional limitation that is similar to flexion limited to 30 degrees.  Although the Veteran complains of flare-ups and additional loss of function after repetitive use, VA examinations did not show additional loss of motion after repetitive use.  Moreover, the disability rating is already based on the extent to which the Veteran's pain affected range of motion.  In light of the Veteran's reported symptoms and the medical evidence, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his left knee disability.  

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Veteran's left knee disability is manifested by pain and difficulty standing or walking for prolonged periods.  The Board finds that a referral for an extraschedular rating is not warranted, however, as these signs, symptoms, and resulting impairment are aptly contemplated by the rating schedule.  38 C.F.R. §§ 4.85, 4.86(a).  Specifically, the Veteran is rated based on the extent to which pain causes limitation of motion and weakness, fatigability, repetitive use, and incoordination cause functional loss.  To the extent that the Veteran is alleging unemployability due to his service-connected disability, that issue is being addressed below.  The Board thus finds that neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).  

Initial Rating for the Anxiety Disorder

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his unspecified anxiety disorder, which is rated under the general rating formula for mental disorders.  A 50 percent rating is assigned when a psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  30 C.F.R. § 4.130, Diagnostic Code 9413. 

A 70 percent rating is assigned when a psychiatric disorder causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, the Veteran must demonstrate the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (also explaining that VA intended the General Rating Formula to provide a regulatory framework for placing veterans on the disability spectrum based upon their objectively observable symptoms).

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders to remove outdated references to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV) and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  As the Veteran's claim was originally certified to the Board in July 2016, the claim is governed by DSM-5.


VA medical records are associated with the claims file and show negative depression screenings in November 2010, March 2013, and July 2014.  The Veteran reported in an April 2015 private mental health assessment, discussed in more detail below, that he had never received formal mental health treatment for his anxiety disorder. 

The findings from the VA mental disorders examination in July 2014 and the mental disorders disability benefits questionnaire completed by a private psychiatrist in April 2015 are described above at pages 7-8 and will not be repeated here.  These are the only mental health evaluations of record, as the Veteran does not receive outpatient mental health treatment. 

In light of the medical and lay evidence, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for the entire period on appeal.  In making this determination, the Board heavily relied on the Veteran's two mental health assessments (VA in 2014 and private in 2015), which revealed normal behavior, judgment, insight, mood, speech and orientation, mild memory impairment, chronic sleep impairment, good family relationships, and panic attacks that occurred, at most, once per week.  These symptoms squarely fall within the criteria for a 50 percent rating.

While the Veteran experiences difficulty adapting to stressful circumstances, a factor that warrants higher ratings, the majority of the Veteran's symptoms justify a 50 percent rating only.  In other words, while some symptoms comparable to a higher rating are shown, the Board must consider whether the overall symptoms and impairment approximate that higher rating, or a lower rating.  Here, the Board finds the overall impairment shown, based on the Veteran's statements and the medical records, does not approximate the higher ratings.  The record does not show symptoms of or comparable to intermittently illogical, obscure, or irrelevant speech, impaired impulse control, difficulty understanding complex commands, neglect of appearance and hygiene, spatial disorientation, suicidal or homicidal ideation, grossly inappropriate behavior, delusions or hallucinations, an intermittent inability to perform activities of daily living, or an inability to establish and maintain effective relationships, which would warrant a 70 percent or higher rating.  
After consideration of all of the evidence, the Board finds that the Veteran's anxiety disorder does not warrant a rating in excess of 50 percent. 

The Board has considered whether referral for an extraschedular rating is warranted for the relevant period on appeal.  The Veteran's anxiety disorder is manifested by chronic sleep impairment, mild memory impairment, difficulty in work-like settings, difficulty establishing relationships, and panic attacks.  The Board finds that a referral for an extraschedular rating is not warranted, however, as these signs, symptoms, and resulting impairment are explicitly contemplated by the rating schedule.  38 C.F.R. § 4.130.  To the extent that the Veteran is alleging unemployability due to his service-connected disability, that issue is being addressed below.  The Board thus finds that neither the facts of the case nor the Veteran's allegations raise the issue of extraschedular consideration, and a referral for an extraschedular analysis is not necessary.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016) (holding that an extraschedular analysis is not warranted where it is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board") (citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed.Appx. 1004 (Fed. Cir. 2007)).  


Earlier Effective Dates

The Veteran contends that he is entitled to earlier effective dates for the grants of  service connection for his left knee (October 26, 2012), left hand (October 26, 2012), and anxiety (May 8, 2013) disorders.  Other than filing a disagreement, however, with the assigned effective dates, neither the Veteran nor his attorney has provided any specific argument as to why the effective dates were in error. 

For direct service connection claims, the effective date is the day following separation from active service or date entitlement arose if claim is received within one year after separation from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

In an October 2012 notice of disagreement for other issues, the Veteran reported that he injured his knee and hand in service and included these incidents in his claims for the issues in the October 2012 notice of disagreement.  The Board examined the Veteran's prior claims for service connection for a back condition, a bilateral hip condition, hypertension, prostate cancer, colon cancer, head injury, and headaches received in December 2010 and supporting correspondence received in February 2011.  These documents do not contain statements regarding the Veteran's in-service incidents that injured his left knee and left hand.  In fact, the Veteran's knee condition was not mentioned until a September 2012 VA traumatic brain injury (TBI) examination during which the examiner noted that the Veteran reportedly claimed service connection for his left knee in the past and was denied because there was no record of treatment found.  The examiner then tagged a service treatment record related to the left knee.  

The VA examination report does not constitute a claim because there is no formal or informal communication by the Veteran or his representative requesting a determination of entitlement to benefits.  Instead, in the case of an original claim for benefits, such as the issue at hand, the Federal Circuit has held that medical evidence reflecting treatment for and diagnosis of a condition by itself  does not constitute an informal original claim for service connection under 38 C.F.R. § 3.155(a).  The Federal Circuit explained "the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).  Even medical records containing some documentation or discussion of entitlement to benefits have been held not to constitute an informal claim.  See King v. Shinseki, 23 Vet. App. 464, 469 (2010) (holding that VA treatment records noting that a veteran "is trying" or "wanted to file" a service connection claim were not sufficient to constitute an informal claim under section 3.155), aff'd 430 Fed. Appx. 890 (unpublished) (Fed. Cir. July 21, 2011).  Thus, the first document that adequately constitutes a claim for service connection for the left knee disability, as well as the left hand disability, is the Veteran's notice of disagreement received on October 26, 2012. 

The Board notes that a document dated August 23, 2012 is associated with the record which details the Veteran's in-service left knee and left hand injuries.  This document, however, was received by VA on June 14, 2013, as demonstrated by the date stamp.  The Board thus finds that the Veteran filed a claim for service connection for his left knee and left hand disabilities on October 26, 2012.  Because the claims were not received within one year after separation from service, the effective date is the receipt date for the claim, which is October 26, 2012.  

Moreover, on May 8, 2013, VA received a document from the Veteran that stated "consider this correspondence an informal claim for compensation benefits for depression, anxiety, and knees."  This is the first document in the file that requests consideration of benefits for a psychological disorder.  Because the claim was not received within one year after separation from service, the effective date is the receipt date for the claim, which is May 8, 2013.  Accordingly, the Veteran's claims for earlier effective dates for the anxiety, left knee, and left hand disorders are denied. 


Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  Appropriate notice was provided to the Veteran by letters sent in January 2011, October 2011, January 2014, and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations, and describes the disability in sufficient detail to enable the Board's evaluation to be fully informed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains the Veteran's service records, statements, and VA medical treatment evidence.  He was also afforded VA examinations for his disabilities in July 2014 and May 2015.  The examinations were adequate because they were performed by appropriate medical professionals, were based on an accurate review of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  There have been no allegations from the Veteran or his attorney that the conditions have worsened since the last VA examinations.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95.  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

The Board notes that recently, the United States Court of Appeals for Veterans Claims held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158(2016).  Specifically, the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, the Board finds that the VA knee examination, considered in context of the other medical evidence, satisfies Correia and provides sufficient information upon which to base a decision.  The May 2015 VA examination report addresses how the Veteran's disability affects his ability to sit and stand for prolonged periods and causes pain on weight-bearing.  As the Veteran has also made a claim for service connection for a right knee condition, range of motion measurements for the right knee are unnecessary for compliance because it is not "undamaged."  

Finally, all due process considerations have been met.  Although new medical evidence was received following the June 2016 Statement of the Case, the evidence was duplicative and/or irrelevant to the issues being decided herein.  The pertinent issue for the service connection claim denied above is whether there has been a valid diagnosis of a separate and distinct depressive disorder, and none of the evidence received after the SOC goes to that question; therefore, it is not relevant.  The effective date questions decided above are dependent on when claims were filed, and none of the evidence received after the SOC goes to that question; therefore, it is not relevant.   Finally, none of the evidence received after the SOC on the increased rating issues decided above showed treatment for these conditions; therefore, it is not relevant.  Accordingly, no waiver or Supplemental Statement of the Case is necessary concerning the issues decided herein.  As for the evidence the Veteran submitted in March 2017, that was accompanied by a waiver of initial consideration by the AOJ. 


ORDER

Service connection for depression is denied. 

Entitlement to a compensable initial rating for a left hand scar is denied.  

Entitlement to an initial rating in excess of 10 percent for left knee arthritis is denied.  

Entitlement to an initial rating in excess of 50 percent for an unspecified anxiety disorder is denied.  

Entitlement to an effective date prior to October 26, 2012 for the grant of service connection for a left hand scar is denied.  



	(CONTINUED ON NEXT PAGE)

ORDER (CONTINUED)

Entitlement to an effective date prior to October 26, 2012 for the grant of service connection for left knee arthritis is denied.    

Entitlement to an effective date prior to May 8, 2013 for the grant of service connection for unspecified anxiety disorder is denied.    


REMAND

The Veteran contends that he injured his shoulders, hips, right knee, and back during the same incident which caused injury to his service-connected left knee.  Specifically, he states that when he fell off the truck, he was wearing a full field pack that weighed approximately 70 pounds.  

Relevantly, the Veteran has been diagnosed with degenerative changes in the lumbar spine with moderate to severe disc space narrowing, mild degenerative changes within the lower thoracic spine, bilateral rotator cuff tendonitis, and mild arthritis of the left hip.  In a private January 2013 orthopedic visit, the Veteran denied recent injuries, but reported that he had injured his shoulder and left knee in service after falling out of a truck.  He has also consistently contended that his musculoskeletal issues are related to his fall during service.  As the Veteran is service-connected for a knee injury due to a fall in service, and he is currently diagnosed with several other musculoskeletal disorders, the Board finds that a VA examination is necessary to assist in determining the etiology of these disorders.  

The Board also finds that evidence has triggered VA's duty to obtain a VA examination with regards to the Veteran's hypertension claim.  Specifically, the Veteran has provided evidence that his hypertension is affected by his anxiety disorder.  A VA medical opinion is necessary to provide evidence on the relationship between these conditions.  

Furthermore, the Veteran contends that he has a dizziness disorder that began during service in the Marine Corps Reserve, which caused his subsequent traumatic brain injury.  The evidence shows that the Veteran entered active duty in the Army with dizziness noted at entrance.  Later service treatment records show that the Veteran stated his dizziness began six months prior to active duty service.  This coincides with his service in the Reserves.  The Veteran further contends that he has kidney and bladder conditions that stem from drinking the water at Camp Lejeune. 

The Veteran's Marine Corps Reserve records are not associated with the file except for a certificate that shows the Veteran received an honorable discharge in September 1957.  The claims file contains a PIES request, dated June 2012, for Marine Corps records from September 1953 to September 1957.  The response states that "we have identified a[n] Army record, but no Marine record.  Please verify branch of service.  If branch of service is correct, resubmit under S02, which may provide additional information we need to identify a record."  The claims file does not show any further attempts to obtain the Veteran's Marine Corps Reserve records, which are vital to the Veteran's claims.  

In the event that the records show the Veteran's dizziness did not begin during a compensable period in the Reserves, or relevant records cannot be obtained, a medical opinion is necessary to determine whether the Veteran had a preexisting condition that was aggravated in active duty service.  Relatedly, the Veteran has provided support that his headaches condition is separate and unrelated to his dizziness condition, and caused or aggravated by his service-connected anxiety and/or tinnitus disabilities.  The Board does not find the private opinion concerning headaches to be sufficient to grant the claim at this time.  Dr. Skaggs stated that the headaches are aggravated by the service-connected tinnitus and anxiety and by hypertension.  The Veteran is not currently service-connected for hypertension, nor did Dr. Skaggs provide an adequate aggravation opinion discussing the baseline severity of the headache disorder and the degree of aggravation due to service-connected disabilities.  For these reasons, a VA medical opinion is necessary for additional evidence on the relationship between these disorders.   

Additionally, the Board finds that another attempt to corroborate the Veteran's claims of radiation exposure is necessary.  The Veteran has provided specific information as to his unit, an accident that took place regarding the "Honest John Rocket," and a fellow service member who was medically-discharged and died as a result.  The information provided by the Veteran should be utilized on remand to attempt to corroborate his claims.  

Because the Veteran's claim of TDIU is inextricably-intertwined with the outcome of the issues being remanded, the issue of TDIU must also be remanded. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Make all attempts to corroborate the Veteran's contention that he was exposed to radiation during an accident involving an "Honest John Rocket," to include ascertaining whether the Veteran served in the appropriate unit (the 9th Field Artillery Battery D, the Honest John Atomic Rocket Unit of the 3rd Infantry Division), whether the location he served in contained such a weapon, and whether an incident occurred in 1957 or 1958 that exposed a member of the Veteran's unit to radiation from an "Honest John Rocket." 

2. Make all attempts to obtain any treatment and personnel records for the Veteran's service in the Marine Corps Reserves from 1953 to September 1957.  All attempts made should be documented in a memorandum that is associated with the record.  If the records are unavailable, that should also be documented in the record and appropriate notice provided to the Veteran. 

3. If the records corroborate exposure to radiation, forward the Veteran's claims file to an appropriate VA examiner for a medical opinion on the etiology of his prostate cancer.  An in-person examination is not necessary unless the examiner determines otherwise.  After review of the claims file, including this remand, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's prostate cancer was caused by his radiation exposure. 

4. If the records corroborate service at Camp Lejeune, forward the Veteran's claims file to an appropriate VA examiner for a medical opinion on the etiology of his kidney and bladder conditions.  An in-person examination is not necessary unless the examiner determines otherwise.  After review of the claims file, including this remand, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's kidney and/or bladder conditions were caused by drinking contaminated water at Camp Lejeune. 

5. Forward the Veteran's claims file to an appropriate VA examiner for a medical opinion on the etiology of his hypertension.  An in-person examination is not necessary unless the examiner determines otherwise.  After review of the claims file, including this remand, the examiner should opine whether the Veteran's hypertension was caused by or aggravated by his service-connected anxiety.  Please address Dr. Hsu's December 2010 letter that implies the Veteran's hypertension worsens when he is "agitated."  


6. If the records are unavailable or do not show that the Veteran's dizziness began during a compensable period in the Reserves, forward the Veteran's claims file to the examiner who issued the September 2012 VA TBI examination or another appropriate examiner if that examiner is unavailable.  An in-person examination is not necessary unless the examiner determines otherwise.  After review of the claims file, including this remand, the examiner should issue the following opinions:

a. Dizziness Condition:

i. Is there clear and unmistakable evidence that the Veteran's preexisting dizziness condition/possible Meniere's disease was not aggravated by service?  Address the Veteran's in-service complaints of dizziness and headaches. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

ii. Is it at least as likely as not (50 percent probability or greater) that the Veteran's preexisting dizziness condition/possible Meniere's disease caused the Veteran's April 2004 fall which resulted in a large, chronic subdural hematoma?


b. Headaches Condition:

i. Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches condition is part of the Veteran's dizziness condition address in subsection a? 

ii. If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches are related to service, including in-service noise exposure or radiation exposure, if applicable?  Please address the service treatment records that show complaints of headaches in service. 

iii. If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches condition is caused by or aggravated by his service-connected anxiety and/or tinnitus disorders?  Please address Dr. Skaggs' private medical opinion from April 2015 and the service treatment records that show complaints of headaches in service, which in part motivated the referral for a psychiatric evaluation.

iv. Is it at least as likely as not (50 percent probability or greater) that the Veteran's headaches condition is caused by or aggravated by his hypertension disorder?

7. Schedule the Veteran for a VA examination with an appropriate examiner to assist in determining the nature and etiology of his back, shoulders, hips, and right knee conditions.  This examination can be scheduled without completion of the above directives.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.  Upon review, the examiner should render the following opinions:

a. List the Veteran's current back, shoulder, hip, and knee conditions. 

b. Is it at least as likely as not (50 percent or greater probability) that any of the diagnosed conditions are related to any event in the Veteran's active duty service.  Address the Veteran's in-service accident that caused his service-connected knee injury and the Veteran's contentions that they are related. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

8. After the above is completed, the issues on appeal should be readjudicated in light of the new evidence associated with the record.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with an SSOC and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


